—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education Hicksville Union Free School District, dated August 26, 1998, that the petitioner was ineligible to apply for a 1998 early retirement incentive, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Segal, J.), dated April 16, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court *401did not err in denying the petition. The respondent’s determination to refuse to extend the period in which the petitioner could apply for the 1998 early retirement incentive (see, L 1998, ch 47) was neither arbitrary nor capricious (cf, Matter of Pell v Board of Educ., 34 NY2d 222, 231). Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.